Dowling, P. J.
The respondent was admitted to practice in the Appellate Division, Second Department, in June, 1918.
In the petition herein he is charged with submitting a false affidavit of clerkship on the application for admission to the bar of Nathan Rosenberg.
The learned referee to whom the matter was referred for hearing has reported that on the record before him he found nothing in respondent’s conduct as a lawyer not in accordance with proper professional standards; he found in favor of respondent on all counts, and that the latter was entitled to full exoneration from the charges against him. Upon the record we agree with these conclusions.
' Motion now comes on to confirm the said report, which is not opposed by petitioners. The report should, therefore, be confirmed and the proceedings dismissed.
Finch, McAvoy, Martin and O’Malley, JJ., concur.
Proceedings dismissed. Settle order on notice.